DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings were received on 4/13/22.  These drawings are acceptable.

Response to Arguments
Applicant’s arguments, see p. 9, filed 4/13/22, with respect to claim 7 have been fully considered and are persuasive.  The 35 USC 101 rejection of 12/14/21 has been withdrawn. 
Applicant's arguments filed 4/13/22 with respect to the 35 USC 103 rejections have been fully considered but they are not persuasive.  
Regarding claim 4, the applicant argues that Sorqvist does not make obvious the originally claimed feature of claim 4.  The examiner respectfully disagrees with the applicant.  Regarding this feature where “the comfort noise generation unit is configured to treat the estimated noise signal reduced at a different proportion depending on each frequency band based on a SN ratio of the echo-removed signal of each frequency band as the comfort noise”, the feature is interpreted first as “the comfort noise generation unit is configured to treat the estimated noise signal[, which is] reduced at a different proportion depending on each frequency band [and the reduction is] based on a SN ratio of the echo-removed signal of each frequency band[,] as the comfort noise”, such that the “… unit… treat[s] the estimated noise signal… as the comfort noise.”  
Herein, the combination makes obvious the feature that “the estimated noise signal [is] reduced at a different proportion depending on each frequency band [and the reduction is] based on a SN ratio of the echo-removed signal of each frequency band” because Sorqvist makes obvious removing the estimated echo signal at different proportions in each frequency band based on the ratio between the echo-removed signal and the residual echo signal (see Sorqvist, column 4, line 55 - column 5, line 7, column 6, lines 8-22, and column 6, line 62- column 7, line 13), and the combination makes obvious that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins, such that comfort noise generation unit adds comfort noise at a level of the estimated background noise PSD in the frequency bins that have been suppressed by the noise suppression unit (see Sorqvist, column 7, lines 1-13 and 20-29). 
Regarding claims 3, 6, and 7, the applicant argues that the combination of Song, Sorqvist, and Ebenezer does not make obvious the amended feature where “the comfort noise generation unit is configured to determine a level of the comfort noise based on an average value of power spectral density of the estimated noise signal.”  The examiner respectfully disagrees with the applicant.  
The combination makes obvious this feature, because Sorqvist teaches that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins (see Sorqvist, column 7, lines 1-13 and 20-29), and Ebenezer also teaches the comfort noise gain is calculated, in part, by background noise level, where the background noise level is based on the power spectral density (PSD) output (see Ebenezer, figure 8, units 81, 84, and 98).  Herein, Ebenezer teaches the ‘noisy speech’ signal (e.g., the echo-removed signal of the instant claim) is input into the PSD estimate block and the ‘noisy signal’ PSD is estimated as a running average of super-frames (see Ebenezer, column 4, lines 40-43 and lines 52-57, column 5, lines 31-35, and figure 8, unit 81).  Furthermore, the background noise level is estimated when there is no voice detected in the ‘noisy speech’ input signal, such that a running average of the noise signal is used to estimate the noise PSD and to calculate the comfort noise (see Ebenezer, column 6, line 62 - column 7, line 3, column 7, lines 41-46, column 9, lines 21-25, figure 8, units 81, 84, 98, and figure 9).
Regarding claims 5 and 8, the applicant argues that the claims are allowable because the cited prior art does not make obvious the features of the parent claims of 3 and 4, respectively.  The examiner respectfully disagrees and directs the applicant to the previous remarks.  The cited prior art of record makes obvious the features of claims 3 and 4, and for the reasons in the following 35 USC 103 rejection section, the cited prior art combination of Song, Sorqvist, Ebenezer, and Yang makes obvious the features of claim 5, and the combination of Song, Sorqvist, and Yang makes obvious the features of claim 8.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
“echo removal unit configured to remove”, “noise estimation unit configured to estimate”, “noise suppression unit configured to suppress”, “comfort noise generation unit configured to generate”, “superimposition unit configured to superimpose”, “converter configured to convert”, “inverse converter configured to convert”, “noise estimation unit is configured to generate”, “comfort noise generation unit is configured to generate”, and “comfort noise generation unit is configured to treat” in claims 3 and 4; and
“superimposition unit is configured to compare… and… to superimpose” in claims 5 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Song et al., US 2008/0159560 A1 (previously cited and hereafter Song), in view of Sörqvist et al., US 6,658,107 B1 (previously cited and hereafter Sorqvist).
Regarding claim 4, Song discloses a noise suppression circuit with a plurality of noise reduction circuits (see Song, abstract).  
Herein, Song teaches an “echo suppression device, provided in a transmitting side signal path which transmits an input signal input from a microphone of a terminal including a speaker and the microphone,” as a two-way communication device with a transceiver, a speaker, and a microphone for detecting an audio signal to be transmitted to a remote radio source, wherein an audio processing circuit, including the noise suppression circuit, is used to condition the audio signal before transmitting (see Song, ¶¶ 9 and 35, and figure 5), wherein “the echo suppression device, comprising: an echo removal unit configured to remove an echo from the input signal to generate an echo-removed signal” where the device (see Song, figure 5, unit 100) includes an echo cancellation circuit, within the audio processing circuit, and the echo cancellation circuit is used to remove echoes caused by the microphone detecting the output of the speaker (see Song, ¶¶ 19 and 22, and figure 1, units 100, 104, 106, and 120);
“a noise estimation unit configured to estimate a noise signal included in the echo-removed signal to generate an estimated noise signal” as a signal-to-noise gain estimate circuit, included in a noise suppression circuit, to estimate an amount of any detected noise in the echo-removed signal from the microphone and echo cancellation circuit (see Song, ¶¶ 23-24, 26, and 28, and figure 3, units 300 and 314); 
“a noise suppression unit configured to suppress the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” as a noise attenuation circuit and/or noise subtraction circuit to remove noise in the audio signal based on the output generated by the signal-to-noise gain estimate circuit, and the noise attenuation circuit and/or noise subtraction circuit generates a noise removed speech (see Song, ¶¶ 28-29 and figure 3, units 314, 316, 318, and 320);
“a comfort noise generation unit configured to generate a comfort noise based on the estimated noise signal” as a comfort noise source circuit that generates an amount of comfort noise based on the output generated by the signal-to-noise gain estimate circuit (see Song, ¶ 30 and figure 3, units 314 and 324); and
“a superimposition unit configured to superimpose the comfort noise on the suppressed signal” as an adder circuit to add the generated comfort noise on the noise removed speech (see Song, ¶ 30 and figure 3, units 320, 322, and 324).
Herein, Song teaches a spectrum analysis circuit preceding the noise estimation unit(s) in the noise suppression circuit (see Song, ¶ 26 and figure 3, units 300 and 302).  However, Song does not appear to teach the feature “wherein the noise estimation unit is configured to generate the estimated noise signal for each frequency band”.
Sorqvist discloses methods and apparatus for providing echo suppression using frequency domain nonlinear processing (see Sorqvist, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Song with Sorqvist for the purpose of reducing residual echoes in full duplex communication (see Sorqvist, column 2, lines 1-16).
Specifically, the combination of Song and Sorqvist makes obvious “a converter configured to convert the echo-removed signal into a function of a frequency domain” where an error signal is the echo-canceled signal (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”), and the echo-canceled signal is transformed into the frequency domain using Fast Fourier Transforms (FFTs) (see Song, ¶ 26 and figure 1, units 116, 118, and 120, in view of Sorqvist, column 5, lines 8-15);
“an inverse converter configured to convert a signal generated by the superimposition unit into a function of a time domain” where the combination makes obvious an inverse FFT to convert the frequency domain signal back to the time domain (see Song, ¶ 30 and figure 3, units 320, 322, and 324, in view of Sorqvist, column 7, lines 51-58), 
“wherein the noise estimation unit is configured to generate the estimated noise signal for each frequency band based on the echo-removed signal converted into the function of the frequency domain by the converter” because the combination makes obvious that background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19), and
“the comfort noise generation unit is configured to generate the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the combination makes obvious the comfort noise is created according to the above background noise estimate in the frequency bins from which the residual echo has been removed (see Sorqvist, column 6, lines 23-49 and column 7, lines 20-29), and
Regarding the features where “the comfort noise generation unit is configured to treat the estimated noise signal reduced at a different proportion depending on each frequency band based on a SN ratio of the echo-removed signal of each frequency band as the comfort noise”, the feature is interpreted first as “the comfort noise generation unit is configured to treat the estimated noise signal[, which is] reduced at a different proportion depending on each frequency band [and the reduction is] based on a SN ratio of the echo-removed signal of each frequency band[,] as the comfort noise”, such that the “… unit… treat[s] the estimated noise signal… as the comfort noise.”  Herein, the combination makes obvious the feature that “the estimated noise signal [is] reduced at a different proportion depending on each frequency band [and the reduction is] based on a SN ratio of the echo-removed signal of each frequency band” because Sorqvist makes obvious removing the estimated echo signal at different proportions in each frequency band based on the ratio between the echo-removed signal and the residual echo signal (see Sorqvist, column 4, line 55 - column 5, line 7, column 6, lines 8-22, and column 6, line 62- column 7, line 13), and the combination makes obvious that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins, such that comfort noise generation unit adds comfort noise at a level of the estimated background noise PSD in the frequency bins that have been suppressed by the noise suppression unit (see Sorqvist, column 7, lines 1-13 and 20-29). 

Claims 3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Song, in view of Sorqvist, and further in view of Ebenezer, US 7,454,010 B1 (previously cited).
Regarding claim 3, Song discloses a noise suppression circuit with a plurality of noise reduction circuits (see Song, abstract).  
Herein, Song anticipates an “echo suppression device provided in a transmitting side signal path that transmits an input signal input from a microphone of a terminal including a speaker and the microphone” as a two-way communication device with a transceiver, a speaker, and a microphone for detecting an audio signal to be transmitted to a remote radio source, wherein an audio processing circuit, including the noise suppression circuit, is used to condition the audio signal before transmitting (see Song, ¶¶ 9 and 35, and figure 5), wherein “the echo suppression device, comprising: an echo removal unit configured to remove an echo from the input signal to generate an echo-removed signal” where the device (see Song, figure 5, unit 100) includes an echo cancellation circuit, within the audio processing circuit, and the echo cancellation circuit is used to remove echoes caused by the microphone detecting the output of the speaker (see Song, ¶¶ 19 and 22, and figure 1, units 100, 104, 106, and 120);
“a noise estimation unit configured to estimate a noise signal included in the echo-removed signal to generate an estimated noise signal” as a signal-to-noise gain estimate circuit, included in a noise suppression circuit, to estimate an amount of any detected noise in the echo-removed signal from the microphone and echo cancellation circuit (see Song, ¶¶ 23-24, 26, and 28, and figure 3, units 300 and 314); 
“a noise suppression unit configured to suppress the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” as a noise attenuation circuit and/or noise subtraction circuit to remove noise in the audio signal based on the output generated by the signal-to-noise gain estimate circuit, and the noise attenuation circuit and/or noise subtraction circuit generates a noise removed speech (see Song, ¶¶ 28-29 and figure 3, units 314, 316, 318, and 320);
“a comfort noise generation unit configured to generate a comfort noise based on the estimated noise signal” as a comfort noise source circuit that generates an amount of comfort noise based on the output generated by the signal-to-noise gain estimate circuit (see Song, ¶ 30 and figure 3, units 314 and 324); and
“a superimposition unit configured to superimpose the comfort noise on the suppressed signal” as an adder circuit to add the generated comfort noise on the noise removed speech (see Song, ¶ 30 and figure 3, units 320, 322, and 324).
Herein, Song teaches a spectrum analysis circuit preceding the noise estimation unit(s) in the noise suppression circuit (see Song, ¶ 26 and figure 3, units 300 and 302).  However, Song does not appear to teach the feature “wherein the noise estimation unit is configured to generate the estimated noise signal for each frequency band”.
Sorqvist discloses methods and apparatus for providing echo suppression using frequency domain nonlinear processing (see Sorqvist, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify Song with Sorqvist for the purpose of reducing residual echoes in full duplex communication (see Sorqvist, column 2, lines 1-16).
Specifically, the combination of Song and Sorqvist makes obvious “a converter configured to convert the echo-removed signal into a function of a frequency domain” where an error signal is the echo-canceled signal (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”), and the echo-canceled signal is transformed into the frequency domain using Fast Fourier Transforms (FFTs) (see Song, ¶ 26 and figure 1, units 116, 118, and 120, in view of Sorqvist, column 5, lines 8-15);
“an inverse converter configured to convert a signal generated by the superimposition unit into a function of a time domain” where the combination makes obvious an inverse FFT to convert the frequency domain signal back to the time domain (see Song, ¶ 30 and figure 3, units 320, 322, and 324, in view of Sorqvist, column 7, lines 51-58), 
“wherein the noise estimation unit is configured to generate the estimated noise signal for each frequency band based on the echo-removed signal converted into the function of the frequency domain by the converter” because the combination makes obvious that background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19), and
“the comfort noise generation unit is configured to generate the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the combination makes obvious the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-49 and column 7, lines 20-29).
However, the combination of Song and Sorqvist does not appear to teach that “the comfort noise generation unit is configured to treat the estimated noise signal reduced by a fixed amount in each frequency band as the comfort noise, and the comfort noise generation unit is configured to determine a level of the comfort noise based on an average value of power spectral density of the estimated noise signal.”
Ebenezer discloses a noise reduction and comfort noise gain control method in a telephone (see Ebenezer, abstract).  Specifically, Ebenezer teaches comfort noise gain calculated by background noise level and noise reduction level (see Ebenezer, column 7, lines 41-46).  Additionally, Ebenezer teaches several variations of adding comfort noise, where when linear noise reduction is not used it is suggested to use a global gain level to match the comfort noise level to the background noise (see Ebenezer, column 9, lines 2-8).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Song and Sorqvist with Ebenezer for the purpose of simplifying computation of the comfort noise generation gain.  
Therefore, the combination of Song, Sorqvist, and Ebenezer makes obvious the “the comfort noise generation unit is configured to treat the estimated noise signal reduced by a fixed amount in each frequency band as the comfort noise” (see Ebenezer, column 9, lines 2-8).
Additionally, the combination makes obvious the feature where “the comfort noise generation unit is configured to determine a level of the comfort noise based on an average value of power spectral density of the estimated noise signal” because Sorqvist teaches that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins (see Sorqvist, column 7, lines 1-13 and 20-29), and Ebenezer also teaches the comfort noise gain is calculated, in part, by background noise level, where the background noise level is based on the power spectral density (PSD) output (see Ebenezer, figure 8, units 81, 84, and 98).  Herein, Ebenezer teaches the ‘noisy speech’ signal (e.g., the echo-removed signal of the instant claim) is input into the PSD estimate block and the ‘noisy signal’ PSD is estimated as a running average of super-frames (see Ebenezer, column 4, lines 40-43 and lines 52-57, column 5, lines 31-35, and figure 8, unit 81).  Furthermore, the background noise level is estimated when there is no voice detected in the ‘noisy speech’ input signal, such that a running average of the noise signal is used to estimate the noise PSD and to calculate the comfort noise (see Ebenezer, column 6, line 62 - column 7, line 3, column 7, lines 41-46, column 9, lines 21-25, figure 8, units 81, 84, 98, and figure 9). 
Regarding claim 6, see the preceding rejection with respect to claim 3 above.  The combination of Song, Sorqvist, and Ebenezer makes obvious the instant method for the same reasons as stated above with respect to claim 3.  
The combination makes obvious an “echo suppression method, comprising: removing an echo from an input signal input from a microphone of a terminal including a speaker and the microphone” where the echo cancellation circuit removes echoes caused by the microphone detecting the output of the speaker (see Song, ¶¶ 19 and 22, and figure 1, units 100, 104, 106, and 120);
“estimating a noise signal included in an echo-removed signal as a signal generated by removing the echo from the input signal to generate an estimated noise signal” where a signal-to-noise gain estimate circuit, included in a noise suppression circuit, estimates an amount of any detected noise in the echo-removed signal from the microphone and echo cancellation circuit (see Song, ¶¶ 23-24, 26, and 28, and figure 3, units 300 and 314); 
“suppressing the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” where a noise attenuation circuit and/or noise subtraction circuit removes, or suppresses, noise in the audio signal based on the output generated by the signal-to-noise gain estimate circuit, and the noise attenuation circuit and/or noise subtraction circuit generates a noise removed speech (see Song, ¶¶ 28-29 and figure 3, units 314, 316, 318, and 320); 
“generating a comfort noise based on the estimated noise signal” where a comfort noise source circuit generates an amount of comfort noise based on the output generated by the signal-to-noise gain estimate circuit (see Song, ¶ 30 and figure 3, units 314 and 324); and 
“superimposing the comfort noise on the suppressed signal” where an adder circuit adds, or superimposes, the generated comfort noise on the noise removed speech (see Song, ¶ 30 and figure 3, units 320, 322, and 324); 
“converting the echo-removed signal into a function of a frequency domain” where an error signal is the echo-canceled signal (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”), and the echo-canceled signal is transformed into the frequency domain using Fast Fourier Transforms (FFTs) (see Song, ¶ 26 and figure 1, units 116, 118, and 120, in view of Sorqvist, column 5, lines 8-15);
“converting a signal generated by the superimposition unit into a function of a time domain” where the combination makes obvious an inverse FFT to convert the frequency domain signal back to the time domain (see Song, ¶ 30 and figure 3, units 320, 322, and 324, in view of Sorqvist, column 7, lines 51-58),
“generating the estimated noise signal for each frequency band based on the echo- removed signal converted into the function of the frequency domain by the converter” because the combination makes obvious that background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19),
“generating the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the combination makes obvious the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-49 and column 7, lines 20-29),
“treating the estimated noise signal reduced by a fixed amount in each frequency band as the comfort noise” (see Ebenezer, column 9, lines 2-8), and 
“determining a level of the comfort noise based on an average value of power spectral density of the estimated noise signal” because Sorqvist teaches that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins (see Sorqvist, column 7, lines 1-13 and 20-29), and Ebenezer also teaches the comfort noise gain is calculated, in part, by background noise level, where the background noise level is based on the power spectral density (PSD) output (see Ebenezer, figure 8, units 81, 84, and 98).  Herein, Ebenezer teaches the ‘noisy speech’ signal (e.g., the echo-removed signal of the instant claim) is input into the PSD estimate block and the ‘noisy signal’ PSD is estimated as a running average of super-frames (see Ebenezer, column 4, lines 40-43 and lines 52-57, column 5, lines 31-35, and figure 8, unit 81).  Furthermore, the background noise level is estimated when there is no voice detected in the ‘noisy speech’ input signal, such that a running average of the noise signal is used to estimate the noise PSD and to calculate the comfort noise (see Ebenezer, column 6, line 62 - column 7, line 3, column 7, lines 41-46, column 9, lines 21-25, figure 8, units 81, 84, 98, and figure 9).
Regarding claim 7, the combination makes obvious the device and method of claims 3 and 6 as stated above, and the combination makes obvious a “non-transitory computer readable medium storing an echo suppression program provided in a transmitting side signal path which transmits a signal input from a microphone of a terminal including a speaker and the microphone, the echo suppression program causing a computer to execute steps of: removing an echo from the input signal to generate an echo-removed signal” where a computer (see Song, ¶ 34 in view of Sorqvist, column 3, lines 62-67) makes obvious an echo suppression, or cancellation, program, or algorithm, to remove echoes caused by the microphone detecting the output of the speaker (see Song, ¶¶ 19 and 22, and figure 1, units 100, 104, 106, and 120);
“estimating a noise signal included in the echo-removed signal to generate an estimated noise signal” where a signal-to-noise gain estimate estimates an amount of any detected noise in the echo-removed signal from the microphone and echo cancellation algorithm (see Song, ¶¶ 23-24, 26, and 28, and figure 3, units 300 and 314);  
“suppressing the noise signal included in the echo-removed signal based on the estimated noise signal to generate a suppressed signal” where a noise attenuation and/or noise subtraction algorithm removes noise in the audio signal based on the output generated by the signal-to-noise gain estimate algorithm, and the noise attenuation and/or noise subtraction algorithm generates a noise removed speech (see Song, ¶¶ 28-29 and figure 3, units 314, 316, 318, and 320);
“generating a comfort noise based on the estimated noise signal” where a comfort noise source algorithm generates an amount of comfort noise based on the output generated by the signal-to-noise gain estimate algorithm (see Song, ¶ 30 and figure 3, units 314 and 324); 
“superimposing the comfort noise on the suppressed signal” where an adder adds the generated comfort noise on the noise removed speech (see Song, ¶ 30 and figure 3, units 320, 322, and 324);
“converting the echo-removed signal into a function of a frequency domain” where an error signal is the echo-canceled signal (see Sorqvist, column 4, lines 14-17 and figure 1, signal “e(t)”), and the echo-canceled signal is transformed into the frequency domain using Fast Fourier Transforms (FFTs) (see Song, ¶ 26 and figure 1, units 116, 118, and 120, in view of Sorqvist, column 5, lines 8-15); 
“converting a signal generated by the superimposition unit into a function of a time domain” where the combination makes obvious an inverse FFT to convert the frequency domain signal back to the time domain (see Song, ¶ 30 and figure 3, units 320, 322, and 324, in view of Sorqvist, column 7, lines 51-58),
“generating the estimated noise signal for each frequency band based on the echo-removed signal converted into the function of the frequency domain by the converter” because the combination makes obvious that background noise estimate is computed in the frequency domain in ‘k’ frequency bins (see Sorqvist, column 5, lines 5-15 and 26-34, and column 7, lines 5-19),
“generating the comfort noise for each frequency band based on the estimated noise signal for each frequency band” because the combination makes obvious the comfort noise is created according to the above background noise estimate in the frequency bins that have had the residual echo removed from (see Sorqvist, column 6, lines 23-49 and column 7, lines 20-29),
“treating the estimated noise signal reduced by a fixed amount in each frequency band as the comfort noise” (see Ebenezer, column 9, lines 2-8), and
“determining a level of the comfort noise based on an average value of power spectral density of the estimated noise signal” because Sorqvist teaches that the comfort noise spectrum is based on the estimated background noise PSD in each of the ‘k’ frequency bins (see Sorqvist, column 7, lines 1-13 and 20-29), and Ebenezer also teaches the comfort noise gain is calculated, in part, by background noise level, where the background noise level is based on the power spectral density (PSD) output (see Ebenezer, figure 8, units 81, 84, and 98).  Herein, Ebenezer teaches the ‘noisy speech’ signal (e.g., the echo-removed signal of the instant claim) is input into the PSD estimate block and the ‘noisy signal’ PSD is estimated as a running average of super-frames (see Ebenezer, column 4, lines 40-43 and lines 52-57, column 5, lines 31-35, and figure 8, unit 81).  Furthermore, the background noise level is estimated when there is no voice detected in the ‘noisy speech’ input signal, such that a running average of the noise signal is used to estimate the noise PSD and to calculate the comfort noise (see Ebenezer, column 6, line 62 - column 7, line 3, column 7, lines 41-46, column 9, lines 21-25, figure 8, units 81, 84, 98, and figure 9).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song, Sorqvist, and Ebenezer as applied to claim 3 above, and further in view of Yang, US 9,392,365 B1 (previously cited).
Regarding claim 5, see the preceding rejection with respect to claim 3 above.  The combination of Song, Sorqvist, and Ebenezer makes obvious the echo suppression device according to claim 3, but does not appear to teach the feature “to compare a magnitude of the suppressed signal with a threshold value based on the comfort noise for each frequency band”.
Yang discloses a psychoacoustic hearing and masking threshold-based noise compensator system (see Yang, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Song, Sorqvist, and Ebenezer with Yang for the purpose of improving the audibility of noise in communication links so that users will not mistakenly believe the communication link is dead (see Yang, column 6, lines 23-35).
Specifically, the combination makes obvious the “echo suppression device according to claim 3, wherein the superimposition unit is configured to compare a magnitude of the suppressed signal with a threshold value based on the comfort noise for each frequency band, and the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the threshold value” because the comfort noise is added, or superimposed, on only those frequencies where the injection of noise will be audible according to hearing thresholds (see Yang, column 6, lines 23-35, column 8, lines 32-35 and 54-65, and figure 3, steps 304, 310, 312, and 314).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Song and Sorqvist as applied to claim 4 above, and further in view of Yang. 
Regarding claim 8, see the preceding rejection with respect to claim 4 above.  The combination of Song and Sorqvist makes obvious the echo suppression device according to claim 4, but does not appear to teach the feature “to compare a magnitude of the suppressed signal with a threshold value based on the comfort noise for each frequency band”.
Yang discloses a psychoacoustic hearing and masking threshold-based noise compensator system (see Yang, abstract).  It would have been obvious to one of ordinary skill in the art at the time of the effective filing date to modify the combination of Song and Sorqvist with Yang for the purpose of improving the audibility of noise in communication links so that users will not mistakenly believe the communication link is dead (see Yang, column 6, lines 23-35).
Specifically, the combination makes obvious the “echo suppression device according to claim 4, wherein the superimposition unit is configured to compare a magnitude of the suppressed signal with a threshold value based on the comfort noise for each frequency band, and the superimposition unit is configured to superimpose the comfort noise on the suppressed signal only in a frequency band in which the magnitude of the suppressed signal falls below the threshold value” because the comfort noise is added, or superimposed, on only those frequencies where the injection of noise will be audible according to hearing thresholds (see Yang, column 6, lines 23-35, column 8, lines 32-35 and 54-65, and figure 3, steps 304, 310, 312, and 314).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Daniel R Sellers whose telephone number is (571)272-7528. The examiner can normally be reached Mon - Fri 10:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fan S Tsang can be reached on (571)272-7547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Daniel R Sellers/               Examiner, Art Unit 2653